DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 5-13, and 15-20 were pending and were rejected in the previous non-final office action. Claims 1, 7, 11, 17, and 20 were amended, claims 6 and 16 were cancelled, and no new matter was added. Thus, claims 1-3, 5, 7-13, 15, and 17-20 remain pending and are examined in this final office action. 

Response to Arguments
	Applicant’s arguments and remarks filed in the Response on July 29th, 2021, have been fully considered and each argument will be respectfully addressed in the following final office action.

35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-3, 5, 7-13, 15, and 17-20 (pgs. 10-18 of the Response) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 below in response to Applicant’s amendments. 
On pages 10-18 of the Response, the Applicant argues that the prior art of record fails to disclose or suggest the amendments made to claims 1, 11, and 20 directed towards “instructions to cache at least a portion of the genetic algorithm”. Further, on page 13 of the Response, the Applicant argues “at best, Riepshoff may disclose storing the results of an optimization module in a cache. However, Riepshoff is completely silent with regards to a processor configured to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, and even further in view of US 20200138207 A1 to Mishly, and even further in view of Karatsiolis “Implementing a Software Cache for Genetic Programming Algorithms for Reducing Execution Time” (2014), hereafter known as Karatsiolis. 

Claim 1: Anan teaches: 
A computer-implemented system for outbound forecasting (Anan: Col 3: 54-61, Col 2: 63 – Col. 3: 3), the system comprising: 
a memory storing instructions (Anan: Col. 7: 25 – Col. 8: 12 showing memory with instructions); and 
at least one processor configured to execute the instructions (Anan: Col 7: 15-53 showing processor executing instructions) to:
receive an initial distribution of postal codes mapped to each region (Anan: Col. 4: 28-62 and Col 3: 54 – Col. 4: 27 showing initial distribution of postal codes, i.e. clustering of zip codes mapped to particular regions; Col 4: 11-15 showing clustered regions are clustered by zip codes)
run a simulation, using a simulation model, of the initial distribution (Anan: Col. 5: 21-59 showing identifying set of routes throughout the cluster for orders by running optimizations),
wherein the running the simulation comprises simulating an allocation of customer order based on the initial distribution of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-

With respect to the limitation(s): 
calculate an outbound capacity utilization value of each network of fulfillment centers (FCs) in each region 
determine a number of networks of FCs comprising an outbound capacity utilization value that exceeds a predetermined threshold
	While Anan teaches warehouses/vendor locations within regions as seen in the cited portions above, Anan does not explicitly teach determining an outbound capacity utilization value of each. However, Deshpande teaches determining a capacity utilization value for a plurality of nodes grouped in regions, i.e. networks, exceeding a threshold value (Deshpande: ¶ 0032-0033 and Fig. 2 showing probability of incurring backlog cost for plurality of nodes, i.e. FCs, within regions which is based on threshold current capacity utilization). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include determining the outbound capacity utilization and groups of FCs exceeding a threshold as taught by Deshpande in the optimization system of Anan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Anan with the above teachings of Anan, at the time the invention was filed, with the motivation for “balancing fulfillment load across retail supply networks and avoiding costly delays due to overloading the current resources of the node” (Deshpande: ¶ 0004). 

With respect to the limitation: 
feed a genetic algorithm with at least one of the postal codes mapped to a region from the initial distribution to generate one or more additional distributions of postal codes, 
Anan teaches continuously generating one or more additional distributions of postal codes as needed at least based on the input constraints of zip codes demand in the regions (Anan: Col 4: 9-27, Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process) but does not explicitly teach using a genetic algorithm as the optimization algorithm. However, Klinefelter teaches using a genetic algorithm as an optimization algorithm for optimizing a supply plan through a supply chain network (Klinefelter: ¶ 0007, ¶ 0055-0059; also generally see ¶ 0039 showing chromosomes representing possible supply plan solutions that are evaluated based on their fitness, mutations, etc. in accordance with the genetic algorithm).
	 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using a genetic algorithm as an optimization algorithm for optimization of a supply chain network as taught by Klinefelter in the optimization system of Anan/Deshpande, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have done so, with the motivation that “there is a need in the art for an evolutionary approach to supply chain planning and routing. There is also a need for an improved supply plan that is optimized to a complex set of input requirements” (Klinefelter: ¶ 0005) and to solve the problem that “current… systems are often constrained by an inability to account for different possibilities like a change in order or a change in operational availability” (Klinefelter: ¶ 0004). 

With respect to the limitations: 
(feed a genetic algorithm…) until the number of networks of FCs comprising the outbound capacity utilization value that exceeds the predetermined threshold exceeds a second predetermined threshold
Anan teaches generating one or more additional distributions of postal codes at least based on the input constraints of zip codes and demand changes throughout regions (Anan: Col 4: 9-27, Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process) but does not explicitly teach that it is involves optimization until the number of FCs comprising the outbound capacity utilization value above a threshold exceeds a second predetermined threshold. However, Deshpande teaches performing optimization to assign orders to lowest cost nodes until the capacity utilization of the respective nodes are at or above the threshold value for probability of backlog cost (Deshpande: ¶ 0029-0035) and applying analysis of capacity utilization to a plurality of FCs for regions (Gupta: ¶ 0032-0033 and Fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include assigning orders to nodes (i.e. increasing their utilization capacity) which have a lowest cost as taught by Deshpande in the optimization system of Anan/Deshpande for the same reasons discussed above. 

Anan, as modified above such that a method of network optimization includes genetic algorithms, further teaches: 
generate, using the genetic algorithm, an optimal distribution of postal codes mapped to each region based on the one or more additional distributions of postal codes (Anan: Col 4: 28 – Col 5: 20 showing regenerating optimal cluster regions in response to changes, i.e. optimal distribution of postal codes), and

	Anan teaches allocation customer orders among a plurality of routes for a region including a plurality of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and 
assign customer orders to a plurality of FCs (Qin: ¶ 0035 showing order is allocated to the distribution center that has the item stocked in inventory and is located closest to the delivery address of the customer) based on the generated optimal distribution of postal codes (Qin: ¶ 0039-0041, ¶ 0045, ¶ 0064-0070 showing the generated solution includes the optimal number of clusters of distribution centers in which to stock the items for a demand zone, which as per ¶ 0039, ¶ 0043 the clusters of distribution centers in the demand zone is defined by a cluster of zip codes)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include allocating orders and stowing products in assigned distributions centers as taught by Qin in the optimization system of Anan/Deshpande/Klinefelter, for the same reasons described in the limitations above. 

	Anan teaches allocation of customer orders among a plurality of routes for a region including a plurality of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and Col 14: 9-19), however Anan/Deshpande/Klinefelter/Qin does not explicitly teach the features for generate one or more purchase order to purchase a quantity of products to satisfy the customer orders assigned to the plurality of FCs based on the generated optimal distribution of postal codes. Further, although Anan teaches a system wherein users may interact with the system via user devices such as mobile/smart phones (Anan: Col 6: 4-13), Anan/Deshpande/Klinefelter/Qin does not explicitly teach the features for sending instructions to a plurality of mobile devices, each mobile device associated with a respective user physically in an FC, to stow the purchased products for shipping to customers. However, Mishly teaches the following:


Generate one or more purchase order to purchase a quantity of products to satisfy the customer orders assigned to the plurality of FCs based on the generated optimal distribution of postal codes;
	
	Mishly teaches a supply chain network encompassing suppliers' warehouses, local consolidation centers, regional distribution centers (DC for short), local fulfillment centers (FC for short), and a computer network configured to track each customer order, to track inventory at each station of the supply chain and to control the movement of each container within and between the stations (¶ [0021]). Further, the computer network is configured to fulfill the customer orders by supplying goods to each of the next stations in the chain until they reach a local fulfillment center associated with each respective customer order such that each order may be delivered from the FC to customers within each FC’s locality (¶ [0082], ¶ [0092]). Furthermore, the computer network is configured to order goods from suppliers when out of stock to fulfill customer orders, where the suppliers may ship goods directly to the fulfillment centers (¶ [0082], ¶ [0092]); equivalent to generating one or more purchase order to purchase a quantity of products to satisfy the customer orders assigned to the plurality of FCs based on the generated optimal distribution of postal codes.

Send instructions to a plurality of mobile devices, each mobile device associated with a respective user physically in an FC, to stow the purchased products for shipping to customers
	
	Mishly teaches a central computer that is configured to communicate with wireless terminals associated with each station in a supply chain network (such as the fulfillment centers) in order to direct the process of order filling at the fulfilment centers (¶ [0092], ¶ [0023]). Further, 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anan/Deshpande/Klinefelter/Qin with the teachings of Mishly by incorporating a feature for ordering goods from suppliers to fulfill customer orders at a particular fulfillment center that has been assigned customer orders in a particular locality and a feature for sending directions to wireless terminal devices at a fulfillment center in order to direct the process of fulfilling orders by sorting containers to be transported to customer locations, as taught by Mishly. One of ordinary skill in the art would have been motivated to modify the system of Anan/Deshpande/Klinefelter/Qin with the feature for ordering goods from suppliers to fulfill customer orders at a particular fulfillment center with the purpose to “increase operational efficiency” (¶ [0015], Mishly) and when one considers “the system can offer to customers a much greater variety of goods” (¶ [0082], Mishly), as suggested by Mishly. Further, one of ordinary skill in the art would have been motivated to modify the system of Anan/Deshpande/Klinefelter/Qin with the feature for sending directions to wireless terminal devices at a fulfillment center in order to direct the process of fulfilling orders by sorting containers to be transported to customer locations with the purpose “to carry out fulfillment of customers' orders with maximum efficiency” (¶ [0092], Mishly), as suggested by Mishly. 

	With respect to the limitation:
Wherein the at least one processor is further configured to execute the instructions to cache at least a portion of the genetic algorithm.

	Anan/Deshpande/Klinefelter/Qin/Mishly teach a genetic algorithm, as shown above, but do not explicitly teach caching a portion of it. 
	However, Karatsiolis teaches the following: “this paper discusses the implementation of a cache to a generic genetic programming algorithm” (p. 259, col. 1: 10-12); “A cache holding reusable computations that are carried out during the execution of a genetic algorithm is implemented and maintained in order to improve the performance of the genetic algorithm itself” (see abstract); “it is evident that getting rid of the burden of recalculating the same genetic blocks that have been crossed over by the algorithm or the same chromosomes that are just slightly altered by mutation can significantly reduce the execution time of the algorithm” (pg. 259, col. 2: 16-23); “After initializing the genetic programming algorithm a great part of the genome building blocks manipulated by the genetic operators of crossover and mutation is used in its original form, it is modified partially or it is slightly altered. This property is exploited to avoid recalculating the values of a great number of such blocks during each generation. To be able to implement a genetic programming cache, two fundamental operations must be developed: the cache hit and the cache invalidation mechanisms.” (p. 260, col 2.: 1-11); “As in the classic cache implementation, a cache hit event takes place when a previously stored block of data (or instructions) is requested for processing” (pg. 260, col. 2: 19-210. 
	Thus, Karatsiolis teaches a computer implemented technique for storing portions of genetic algorithms in a cache (but for the genetic algorithm as taught by Anan/Deshpande/Klinefelter/Qin/Mishly).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anan/Deshpande/Klinefelter/Qin/Mishly with the teachings of Karatsiolis by incorporating the computer implemented technique for storing 

Claim 2: Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis teach claim 1. With respect to the following limitation, Anan teaches performing outbound operations from a vendor location for an order to a customer, i.e. fulfillment center, but does not explicitly teach the following, However, Deshpande does teach: 
wherein the predetermined threshold comprises a minimum outbound of each network of FCs (Deshpande: ¶ 0028-0033 and Fig. 2 showing various lower capacity utilization threshold for a cluster of FCs)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the lower capacity utilization threshold as taught by Deshpande in the optimization system of Anan/Deshpande/Klinefelter/Qin for the same reasons discussed above.

Claim 8: 
determine one or more constraints associated with at least one of the postal codes (Anan: Col 4: 9-27); and
apply the one or more constraints to the genetic algorithm to generate the one or more additional distributions of postal codes (Anan: Col 4: 9-27 as above showing constraints; and Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process; as per above Klinefelter above, the optimization heuristic may be a genetic algorithm)

Claim 11: See the relevant rejection of claim 1 above reciting analogous limitations. 
Claim 12: See the relevant rejection of claim 2 above. 
Claim 18: See the relevant rejection of claim 8 above. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, even further in view of Karatsiolis “Implementing a Software Cache for Genetic Programming Algorithms for Reducing Execution Time” (2014), hereafter known as Karatsiolis, and even further in view of US 20150363732 A1 to Hosoda et al. (Hosoda). 

Claim 3: Anan/Deshpande/ Klinefelter/Qin/Mishly/Karatsiolis f teach claim 1. With respect to the limitation:
wherein the outbound capacity utilization value of each network of FCs comprises a ratio of an outbound of each network of FCs to an outbound capacity of each network of FCs



Claim 13: See the relevant rejection of claim 3 above. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, even further in view of Karatsiolis “Implementing a Software Cache for Genetic Programming Algorithms for Reducing Execution Time” (2014), hereafter known as Karatsiolis, and even further in view of US 20170132634 A1 to James. 

Claim 5: Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis teach claim 1. With respect to the limitation: 
wherein the initial distribution of postal codes mapped to each region is randomly generated
Anan/Deshpande/Klinefelter/Qin/Mishly teach an initial distribution of postal codes mapped to each region (Anan: Col. 4: 28-62 and Col 3: 54 – Col. 4: 27 showing initial distribution of postal codes, i.e. clustering of zip codes mapped to particular regions; Col 4: 11-15 showing clustered regions are clustered by zip codes) but do not explicitly teach that it is randomly generated. However, James teaches random generation of postal codes (James: ¶ 0019, ¶ 0023). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the randomized postal code generation as taught by James in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15: See the relevant rejection of claim 5 above.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, even further in view of Karatsiolis “Implementing a Software Cache for Genetic Programming Algorithms for Reducing Execution Time” (2014), hereafter known as Karatsiolis, and even further in view of US 8019575 B1 to Chudnovsky et al. (Chudnovsky). 

Claim 7: Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis teach claim 1. With respect to the limitation: 
wherein the cached portion of the genetic algorithm comprises at least one constraint that remains substantially constant with each run of the simulation model
While Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis in combination teach a caching the results of an optimization technique (Karatsiolis: pp. 259-260; also see citations to Anan/Deshpande/Klinefelter/Qin/Mishly in claim 1) which as per Klinefelter is a genetic algorithm, they do not explicitly teach a constraint that remains substantially constant with each run of the simulation model. However, Chudnovsky teaches that “The relationship specified by a constraint can be static and does not change during the course of simulation” (Chudnovsky: Col 8: 30-39) indicating that it would remain static for each run of the simulation. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the static constraints for a simulation model as taught by Chudnovsky in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17: See the relevant rejection of claim 7 above. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, even further in view of Karatsiolis “Implementing a Software Cache for Genetic Programming Algorithms for Reducing Execution Time” (2014), hereafter known as Karatsiolis, and even further in view of US 20120316919 A1 to Vardar et al. (Vardar). 

Claim 9: Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis teach claim 8. With respect to the limitation: 
wherein applying the one or more constraints to the genetic algorithm comprises eliminating at least one of the one or more additional distributions of postal codes that ignore the one or more constraints
Anan teaches applying constraints to the optimization heuristic (Anan: Col 4: 9-27 as above showing constraints; and Col 4: 28 – Col 5: 20). One of ordinary skill in the art would likely recognize that a constraint is merely a limitation of the found solutions in an optimization problem to those that conform to constraints, therefore necessarily eliminating those that ignore the constraints. However, to the extent that Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis do not explicitly teach the above limitation, Vardar teaches that applying a constraint eliminates options that violate, i.e. ignore, the constraint (Vardar: ¶ 0064). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include eliminating options that ignore the constraints as taught by Vardar in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19: See the relevant rejection of claim 9 above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, even further in view of Karatsiolis “Implementing a Software Cache for Genetic Programming Algorithms for Reducing Execution Time” (2014), hereafter known as Karatsiolis,  and even further in view of US 20020019759 A1 to Arunapuram et al. (Arunapuram). 


Claim 10: Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis teach claim 1. With respect to the limitation: 
wherein the genetic algorithm comprises at least one constraint, the constraint comprising at least one of customer demand at each of the FCs, maximum capacities of the FCs, compatibility of FCs, or transfer costs between FCs
To the extent that Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis do not explicitly teach a constraint comprising the above constraints, Arunapuram teaches an optimization technique (Arunapuram: ¶ 0034) using constraints that includes the capacities of the shipping distribution centers (Arunapuram: ¶ 0005, ¶0014, ¶ 0080, ¶ 0092-0093 all showing types of capacity constraints associated with the distribution centers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using distribution center capacities as constraints in optimization as taught by Arunapuram in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly/Karatsiolis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed with the motivation to . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20020019759 A1 to Arunapuram et al. (Arunapuram), even further in view of US 20200138207 A1 to Mishly, and even further in view of Karatsiolis “Implementing a Software Cache for Genetic Programming Algorithms for Reducing Execution Time” (2014), hereafter known as Karatsiolis.
	
Claim 20: Anan teaches: 
A computer-implemented system for outbound forecasting (Anan: Col 3: 54-61, Col 2: 63 – Col. 3: 3), the system comprising: 
a memory storing instructions (Anan: Col. 7: 25 – Col. 8: 12 showing memory with instructions); and 
at least one processor configured to execute the instructions (Anan: Col 7: 15-53 showing processor executing instructions) to:
receive an initial distribution of postal codes mapped to each region, wherein the initial distribution of postal codes is randomly generated (Anan: Col. 4: 28-62 and Col 3: 54 – Col. 4: 27 showing initial distribution of postal codes, i.e. clustering of zip codes mapped to particular regions; Col 4: 11-15 showing clustered regions are clustered by zip codes)
run a simulation, using a simulation model, of the initial distribution (Anan: Col. 5: 21-59 showing identifying set of routes throughout the cluster for orders by running optimizations),
wherein the running the simulation comprises simulating an allocation of customer order based on the initial distribution of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and Col 14: 9-19 showing orders are allocated across different routes based on the determined zip code clusters/regions)

With respect to the limitation(s): 
calculate an outbound capacity utilization value of each network of fulfillment centers (FCs) 
determine a number of networks of FCs comprising an outbound capacity utilization value that exceeds a predetermined threshold
While Anan teaches warehouses/vendor locations within regions as seen in the cited portions above, Anan does not explicitly teach determining an outbound capacity utilization value of each. However, Deshpande teaches determining a capacity utilization value for a plurality of nodes grouped in regions, i.e. networks, exceeding a threshold value (Deshpande: ¶ 0032-0033 and Fig. 2 showing probability of incurring backlog cost for plurality of nodes, i.e. FCs, within regions which is based on threshold current capacity utilization). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include determining the outbound capacity utilization and groups of FCs exceeding a threshold as taught by Deshpande in the optimization system of Anan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Anan with the above teachings of Anan, at the time the invention was filed, with the motivation for “balancing fulfillment load across retail supply networks and avoiding costly delays due to overloading the current resources of the node” (Deshpande: ¶ 0004). 


feed a genetic algorithm with at least one of the postal codes mapped to a region from the initial distribution to generate one or more additional distributions of postal codes, 
Anan teaches continuously generating one or more additional distributions of postal codes as needed at least based on the input constraints of zip codes demand in the regions (Anan: Col 4: 9-27, Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process) but does not explicitly teach using a genetic algorithm as the optimization algorithm. However, Klinefelter teaches using a genetic algorithm as an optimization algorithm for optimizing a supply plan through a supply chain network (Klinefelter: ¶ 0007, ¶ 0055-0059; also generally see ¶ 0039 showing chromosomes representing possible supply plan solutions that are evaluated based on their fitness, mutations, etc. in accordance with the genetic algorithm). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using a genetic algorithm as an optimization algorithm for optimization of a supply chain network as taught by Klinefelter in the optimization system of Anan/Deshpande, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have done so, with the motivation that “there is a need in the art for an evolutionary approach to supply chain planning and routing. There is also a need for an improved supply plan that is optimized to a complex set of input requirements” (Klinefelter: ¶ 0005) and to solve the problem that “current… systems are often constrained by an inability to account for different possibilities like a change in order or a change in operational availability” (Klinefelter: ¶ 0004). 

With respect to the limitations: 
(feed a genetic algorithm…) until the number of networks of FCs comprising the outbound capacity utilization value that exceeds the predetermined threshold exceeds a second predetermined threshold
Anan teaches generating one or more additional distributions of postal codes at least based on the input constraints of zip codes and demand changes throughout regions (Anan: Col 4: 9-27, Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process) but does not explicitly teach that it is involves optimization until the number of FCs comprising the outbound capacity utilization value above a threshold exceeds a second predetermined threshold. However, Deshpande teaches performing optimization to assign orders to lowest cost nodes until the capacity utilization of the respective nodes are at or above the threshold value for probability of backlog cost (Deshpande: ¶ 0029-0035) and applying analysis of capacity utilization to a plurality of FCs for regions (Gupta: ¶ 0032-0033 and Fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include assigning orders to nodes (i.e. increasing their utilization capacity) which have a lowest cost as taught by Deshpande in the optimization system of Anan/Deshpande for the same reasons discussed above. 

Anan, as modified above such that a method of network optimization includes genetic algorithms, further teaches: 
generate, using the genetic algorithm, an optimal distribution of postal codes mapped to each region based on the one or more additional distributions of postal codes (Anan: Col 4: 28 – Col 5: 20 showing regenerating optimal cluster regions in response to changes, i.e. optimal distribution of postal codes), and

	Anan teaches allocation customer orders among a plurality of routes for a region including a plurality of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and 
assign customer orders to a plurality of FCs (Qin: ¶ 0035 showing order is allocated to the distribution center that has the item stocked in inventory and is located closest to the delivery address of the customer) based on the generated optimal distribution of postal codes (Qin: ¶ 0039-0041, ¶ 0045, ¶ 0064-0070 showing the generated solution includes the optimal number of clusters of distribution centers in which to stock the items for a demand zone, which as per ¶ 0039, ¶ 0043 the clusters of distribution centers in the demand zone is defined by a cluster of zip codes)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include allocating orders and stowing products in assigned distributions centers as taught by Qin in the optimization system of Anan/Deshpande/Klinefelter, for the same reasons described in the limitations above. 

With respect to the limitations: 
Determine one or more constraints associated with at least one of the postal codes […] wherein: one or more constraint are applied to the genetic algorithm to generate the one or more additional distributions of postal codes;
	To the extent that Anan/Deshpande/Klinefelter/Qin do not explicitly teach a constraint comprising the above constraints, Arunapuram teaches an optimization technique (Arunapuram: ¶ 0034) using constraints that includes the capacities of the shipping distribution centers (Arunapuram: ¶ 0005, ¶0014, ¶ 0080, ¶ 0092-0093 all showing types of capacity constraints associated with the distribution centers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using distribution center capacities as constraints in optimization as taught by Arunapuram in the optimization system of Anan/Deshpande/Klinefelter/Qin, since the claimed invention is merely a combination of old 

	Anan teaches allocation of customer orders among a plurality of routes for a region including a plurality of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and Col 14: 9-19), however Anan/Deshpande/Klinefelter/Qin/Arunapuram does not explicitly teach the features for generate one or more purchase order to purchase a quantity of products to satisfy the customer orders assigned to the plurality of FCs based on the generated optimal distribution of postal codes. Further, although Anan teaches a system wherein users may interact with the system via user devices such as mobile/smart phones (Anan: Col 6: 4-13), Anan/Deshpande/Klinefelter/Qin/Arunapuram does not explicitly teach the features for sending instructions to a plurality of mobile devices, each mobile device associated with a respective user physically in an FC, to stow the purchased products for shipping to customers. However, Mishly teaches the following:

With respect to the limitations: 
Generate one or more purchase order to purchase a quantity of products to satisfy the customer orders assigned to the plurality of FCs based on the generated optimal distribution of postal codes;
	
	Mishly teaches a supply chain network encompassing suppliers' warehouses, local consolidation centers, regional distribution centers (DC for short), local fulfillment centers (FC for 

Send instructions to a plurality of mobile devices, each mobile device associated with a respective user physically in an FC, to stow the purchased products for shipping to customers
	
	Mishly teaches a central computer that is configured to communicate with wireless terminals associated with each station in a supply chain network (such as the fulfillment centers) in order to direct the process of order filling at the fulfilment centers (¶ [0092], ¶ [0023]). Further, Mishly teaches that the computer network is configured to issue directions to a fulfilment center to move compartments and containers between portable racks in the fulfillment center, where the issued directions instruct packages to be placed in specific portable racks according to corresponding delivery routes and a person to sort/pick units of products from the containers to fulfill the orders that are to be transported from the fulfilment center to customer locations ( see ¶ [0015]), ¶ [0025]), ¶ [0030]), ¶ [0049], ¶ [0053]). 
	


	With respect to the limitation:
Wherein the at least one processor is further configured to execute the instructions to cache at least a portion of the genetic algorithm.

	Anan/Deshpande/Klinefelter/Qin/Arunapuram/Mishly teach a genetic algorithm, as shown above, but do not explicitly teach caching a portion of it. 
	However, Karatsiolis teaches the following: “this paper discusses the implementation of a cache to a generic genetic programming algorithm” (p. 259, col. 1: 10-12); “A cache holding 
	Thus, Karatsiolis teaches a computer implemented technique for storing portions of genetic algorithms in a cache (but for the genetic algorithm as taught by Anan/Deshpande/Klinefelter/Qin/Arunapuram/Mishly).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anan/Deshpande/Klinefelter/Qin/Arunapuram/Mishly with the teachings of Karatsiolis by incorporating the computer implemented technique for storing portions of a genetic algorithm in a cache, as taught by Karatsiolis, into the optimization system of Anan/Deshpande/Klinefelter/Qin/Arunapuram/Mishly that is configured to utilize genetic algorithms as an optimization algorithm. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for caching the previously generated portions of a genetic algorithm “can significantly reduce the execution time of the algorithm” (p. 259, col. 2: 21-22) and “[a]ny techniques that reduce the execution time of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628